Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
Applicant’s arguments filed 11/17/21 are persuasive. Applicant argues that Gray, discussed in the previous office action, does not teach the claimed Sb/Sa or Sd/Sc ratios, since peaks Sa and Sc are associated with internal olefins rather than internal vinylidenes. While Gray discloses high vinylidene polyisobutylene, Gray is silent about the internal olefin content of the polyisobutylene, and the Sb/Sa and Sd/Sc ratios therefore cannot be determined from the disclosure of Gray. While the prior art does disclose polyolefins having a high ratio of vinylidene to internal olefin, for example paragraph 46 of Bagheri (U.S. PG Pub. No. 2011/0039743), this is in the context of long-chain olefin precursors for polyalphaolefin base oils, rather than polyisobutylene acylating agents. One of ordinary skill in the art therefore would have had no motivation to prepare the high vinylidene polyisobutylene of Gray to have Sb/Sa or Sc/Sd ratios meeting the limitations of claims. The rejections set forth in the office action mailed 6/18/21 are therefore withdrawn and the claims allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771